This is an appeal from a judgment of the county court, rendered April 18, 1914, on appeal to said court from the action of Henry C. Bond, county treasurer, assessing for taxes certain property belonging to plaintiff in error, alleged to have been omitted from the tax returns for the year 1910. Defendant in error seeks by motion to dismiss the appeal.
In the case of McAlester Trust Co. v. Watson, County Treas.,45 Okla. 607, 146 P. 586, it was held that no appeal lies to the Supreme Court to review an order or judgment of the county court rendered on appeal to that court from the action of a county treasurer, assessing property for taxation unlawfully omitted from the tax returns for a certain year.
Plaintiff in error, in his brief, contends that the action of the county court was in exercise of original, and not appellate, jurisdiction. Without discussing this question in the light presented, it is sufficient to say that it has been established as the law of this jurisdiction that this court has no jurisdiction in such cases.
On the authority of the above case and cases therein cited, the appeal is dismissed.
All the Justices concur. *Page 549